         Case 3:19-cv-01467-JR         Document 59       Filed 01/04/21     Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 RADAGAST PET FOOD, INC., an Oregon                  Case No. 3:19-cv-01467-JR
 corporation,
                                                     ORDER
                Plaintiff,

        v.

 CENTINELA FEED, INC., a California
 corporation; THE LOTUS PET FOOD,
 INC., a California corporation,

                Defendants.


IMMERGUT, District Judge.

       On November 3, 2020, Magistrate Judge Jolie A. Russo, during a telephonic oral hearing,

ordered that Defendants’ Motion to Compel, ECF 18, is granted in part and denied in part. ECF

42; see also ECF 44 (official court transcript of hearing). Specifically, Judge Russo ordered that

“Plaintiff shall produce documents related to the manufacturing techniques, recipes/ingredients

used, equipment lists, vendors, standard operating procedures, and sourcing information of its

Rad Cat product line, but need not produce marketing plans, growth strategies, production

models, and inventory information. The motion is [d]enied in all other respects.” ECF 42.




PAGE 1 – ORDER
           Case 3:19-cv-01467-JR         Document 59       Filed 01/04/21     Page 2 of 4




Plaintiff filed objections, arguing that the motion should have been denied in its entirety, ECF

49, and Defendants responded. ECF 54.

         This Court reviews Judge Russo’s order de novo. See 28 U.S.C. § 636(b)(1). Because this

Court agrees that the documents at issue are discoverable, this Court AFFIRMS Judge Russo’s

order.

                                           DISCUSSION

         Pursuant to Federal Rule of Civil Procedure 26(b)(1), parties may discover any

unprivileged information that is relevant to any party’s claim or defense and proportional to the

needs of the case. Fed. R. Civ. P. 26(b)(1). Pre-trial discovery is “accorded a broad and liberal

treatment.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993) (quoting Hickman v. Taylor, 329

U.S. 495, 507 (1947)).

         Judge Russo based her decision on “[P]laintiff’s allegation in its amended complaint that

defendants’ product is, quote, exactly the same, end quote, as plaintiff’s product, with the

addition of [thiamine].” ECF 44 at 4 (quoting First Amendment Complaint (“FAC”); ECF 23 at

¶ 26). Plaintiff objects to Judge Russo’s order on the basis that “Radagast only seeks to require

defendants to comply with their obligations under the NDA—e.g., confirm that they have deleted

or returned Radagast’s confidential information, and say so under oath. . . . Radagast does not

allege that defendants used their confidential information to develop a competing line of cat food

(or for any purpose).” ECF 49 at 7. Plaintiff also offers that “the Court can [ ] strike paragraph 26

from the First Amended Complaint.” Id. at 10.

         Even if this Court were to strike that paragraph, however, the FAC still alleges that

Defendants violated the NDA in part by using the confidential information—not only by refusing

to delete or return that information. The FAC repeatedly references and alleges Defendants’

improper use of confidential information. See, e.g., ECF 23 at ¶ 19 (“The NDA is clear that the
PAGE 2 – ORDER
          Case 3:19-cv-01467-JR         Document 59       Filed 01/04/21      Page 3 of 4




purpose of Radagast’s disclosure . . . is evaluating a possible business transaction”) (internal

quotation marks omitted); ¶ 23 (“[Defendants] acknowledged that they had no independent

knowledge of how to manufacture raw cat food.”); ¶ 27 (“Radagast received an email” saying

“Lotus has purchased your formula”) (internal quotation marks omitted); ¶ 28 (“[P]ursuant to the

NDA, the companies should not be using Confidential Information for any purpose.”); ¶ 33

(stating that “Paragraph 5 of the NDA” requires defendants to “cease use of all Confidential

Information, regardless of the extent to which the companies continue to possess physical or

electronic copies of the information”); ¶ 35 (explaining that Plaintiff asked Defendants to

“provide evidence, pursuant to Section 6 of the NDA, that Lotus’ new raw cat food product has

been independently developed”); ¶ 38 (describing this lawsuit as “address[ing] defendants’

breach of the NDA, limit[ing] the impact of the breach, enjoin[ing] any further breaches, and

protect[ing] the Confidential Information”). The FAC’s claim for relief requests a statement “in

writing under oath that [Defendants] will cease all use of Confidential Information.” ECF 23 at

¶ 41. The FAC’s prayer for relief requests an order that Defendants “comply with Section 5 of

the NDA by,” among other things, “ceasing all use of Radagast’s Confidential Information” and

“submitting a sworn statement that they have complied with Section 5” of the NDA. Id. at 9.

Section 5 of the NDA, for its part, states that Defendants must “cease all use of Confidential

Information” at Radagast’s request. ECF 23-1 at 1.

       As such, the premise of Plaintiff’s objection to Judge Russo’s order—that Plaintiff “does

not allege that defendants used their confidential information to develop a competing line of cat

food (or for any purpose)”—is incorrect. ECF 49 at 7. The FAC plainly does so. Judge Russo’s

order permits discovery relevant to those allegations and is proportional to the needs of this case.




PAGE 3 – ORDER
       Case 3:19-cv-01467-JR      Document 59     Filed 01/04/21    Page 4 of 4




                                   CONCLUSION

     For the foregoing reasons, Judge Russo’s order, ECF 42, is AFFIRMED.



     IT IS SO ORDERED.

     DATED this 4th day of January, 2021.

                                              /s/ Karin J. Immergut
                                              Karin J. Immergut
                                              United States District Judge




PAGE 4 – ORDER
